Exhibit 10.3
EMPLOYMENT AGREEMENT
     The Employment Agreement (the “Agreement”) is made and entered into as of
March 31, 2011 (the “Effective Date”) by and between RXi Pharmaceuticals
Corporation, a Delaware corporation (“RXi”, the “Company”, or “Employer”), and
Mark J. Ahn, an individual and resident of Portland, Oregon (“Employee”).
     WHEREAS, Employer and Employee desire to enter into an employment agreement
under which Employee shall serve on a full-time basis as RXi’s President and
Chief Executive Officer on the terms set forth in the Agreement, with the term
of the Agreement to commence on the Effective Date.
     NOW, THEREFORE, upon the above premises, and in consideration of the mutual
covenants and agreements hereinafter contained, the parties hereto agree as
follows.
     1. Engagement. Effective as of the Effective Date, Employer shall employ
Employee, and Employee shall serve, as RXi’s President and Chief Executive
Officer. Employee understands that his duties as President and Chief Executive
Officer may change from time to time during the Term (as herewith defined) in
the discretion of Employer’s Board of Directors (hereinafter the “Board”), but
such duties shall in all events be at least consistent with the duties
customarily assigned to the Chief Executive Officer of a company substantially
comparable as of the Effective Date to Employer. As a condition to the
Employee’s employment by the Employer, Employee and Employer shall execute the
Employee Confidentiality, Non-Competition, and Proprietary Information
Agreement, attached hereto as Exhibit 1 (the “Confidentiality Agreement”), and
the Indemnification Agreement, attached hereto as Exhibit 2 (the
“Indemnification Agreement”).
     2. Duties. Employee shall perform all duties assigned to him in accordance
with the terms of this Agreement by the Board faithfully, diligently and to the
best of his ability. Such duties include, without limitation, the overseeing and
implementation of the business plan adopted by the Board (as may be revised from
time to time by the Board). Employee shall perform the services contemplated
under this Agreement in accordance with the policies established by and under
the direction of the Board. Employee shall have such corporate power and
authority as shall reasonably be required to enable him to discharge his duties
under this Agreement. In addition, the Company shall continue to nominate
Employee, recommend to stockholders of Employer the election of Employee, and
use its other reasonable efforts to enable Employee to serve on the Board for
the Term of his employment. Employee agrees that upon his ceasing to serve as
the Chief Executive Officer for any reason, upon the request of the Board,
Employee will immediately resign as a member of the Board. Employee’s services
hereunder shall be rendered as necessary to discharge his duties and
responsibilities under this Agreement at Employer’s offices in Worcester,
Massachusetts (or such other location that is then the corporate headquarters of
Employer), except for travel when and as required in the performance of
Employee’s duties hereunder.
     3. Time and Efforts. Employee shall devote all of his business time,
efforts, attention and energies to Employer’s business and the discharge of his
duties hereunder. Notwithstanding the foregoing, except as otherwise agreed to
in writing, Employee shall have the right to perform

          Employment Agreement
Mark J. Ahn   Page 1 of 13              

 



--------------------------------------------------------------------------------



 



such incidental services as are necessary in connection with (a) his private
passive investments, (b) his charitable or community activities, (c) his
participation in trade or professional organizations and (d) his service on the
board of directors (or comparable body) of one third-party corporate entity that
does not compete with the Company Business (as defined in the Confidentiality
Agreement).
     4. Term. The term (the “Term”) of Employee’s employment shall commence on
the Effective Date and shall expire on March 30, 2014, unless sooner terminated
in accordance with Section 6. Neither Employer nor Employee shall have any
obligation to extend or renew this Agreement.
     5. Compensation. As the total consideration for Employee’s services
rendered under the Agreement, Employer shall pay or provide Employee the
following compensation and benefits:
          5.1 Salary. Employee shall be entitled to receive an annual base
salary during the Term of Four Hundred Thousand Dollars ($400,000) (hereinafter
the “Base Salary”) payable in accordance with the usual payroll period of
Employer. However, the Base Salary will decrease to $350,000 if a financing with
net proceeds (after commissions and expenses) of at least $5 million is not
completed by September 1, 2011 (the “Minimum 2011 Financing”) and will be
increased to $425,000 if a financing with net proceeds (after commissions and
expenses) $7.5 million is completed by September 1, 2011. Notwithstanding, at
the sole discretion of the Board the Base Salary may be increased after the
first year of the Term.
          5.2 Sign On Bonus. On the Effective Date, Employer shall pay Employee
$100,000 and shall grant Employee a fully vested option under the RXi
Pharmaceuticals Corporation 2007 incentive Plan (the “Plan”) to purchase 100,000
shares of RXi common stock (the “Signing Option”). No relocation re-imbursement
or other similar payments shall be owed to Employee by Employer in connection
with Employer and Employee entering into this Agreement.
          5.3 Discretionary Bonus. Employee shall be eligible to receive an
annual performance bonus, the determination of the amount of any annual
performance bonus earned by Employee to be made by the Board upon the
recommendation of the Compensation Committee of the Board at its sole
discretion, provided that the amount of such bonus shall in any event not be
less than $100,000 for each year of the Term.
          5.4 Stock Options. On the Effective Date, the Board or Compensation
Committee of the Board shall grant Employee a stock option under the Plan (the
“Regular Option”) to purchase 525,000 shares of RXi’s common stock. Subject to
Section 6 of this Agreement, the Regular Options shall vest (i) as to 300,000
shares in equal quarterly installments over 3 years beginning on the first
quarterly anniversary of the Effective Date, (ii) as to 50,000 shares upon RXi’s
common stock trading at a minimum closing price of $3 for 30 consecutive trading
days, (iii) as to 75,000 shares upon RXi’s common stock trading at a minimum
closing price of $4 for 30 consecutive trading days and (iv) as to 100,000
shares upon RXi’s common stock trading at a minimum closing price of $5 for 30
consecutive trading days; provided, in each case, that Employee remains in the
continuous employ of Employer through such vesting date.

          Employment Agreement
Mark J. Ahn   Page 2 of 13              

 



--------------------------------------------------------------------------------



 



Each vested Regular Option and Signing Option shall (a) be exercisable at an
exercise price per share equal to the closing market price of RXi’s common stock
on the date of the grant, (b) have a term of ten years, and (c) be on such other
terms as shall be determined by the Board (or the Compensation Committee of the
Board) and set forth in a customary form of stock option agreement under the
Plan evidencing the Options. Upon the occurrence of a “Covered Transaction” (as
defined in the Plan), the Options shall thereupon vest in full and become
exercisable as to all of the shares covered thereby in accordance with the terms
of the Plan.
          5.5 Expense Reimbursement. Employer shall reimburse Employee for
reasonable business expenses incurred by Employee in connection with the
performance of Employee’s duties in accordance with Employer’s usual practices
and policies in effect from time to time. Any reimbursements hereunder shall be
paid to Employee promptly in a lump sum in accordance with such expense
reimbursement policies and procedures then in effect but in no event later than
the March 15 of the calendar year next following the year in which Employee
incurred the reimbursable expense.
          5.6 Vacation. Employee will be entitled to 25 days of paid “time off”
(vacation days plus sick time/personal time) for each full calendar year in
accordance with the Company’s policies from time to time in effect, in addition
to holidays observed by the Company (for partial calendar years, the Employee’s
paid “time off” will be pro-rated). Paid time off may be taken at such times and
intervals as the Employee shall determine, subject to the business needs of the
Company, and otherwise shall be subject to the policies of the Company, as in
effect from time to time. The number of paid “time off” days will accrue per pay
period and will stop accruing once 20 days have been reached.
          5.7 Employee Benefits. The Company shall provide Employee and his
dependents with coverage under all medical, dental and/or vision plans and other
benefit programs available to the Company’s executives and their dependents, to
the extent Employee and his dependents satisfy the applicable eligibility
requirements, and the Company shall pay, directly or indirectly, the monthly and
annual premiums associated with any such medical plans to the same extent the
Company pays such premiums for other executives of the Company. Employee shall
be eligible to participate in any medical insurance and other employee benefits
made available by Employer to all senior executives and/or all of employees of
Employer under Employer’s plans and employment policies in effect during the
Term. Employee acknowledges and agrees that, any such plans or policies now or
hereafter in effect may be modified or terminated by Employer at any time in its
discretion.
          5.8 Payroll Taxes. Employer shall have the right to deduct from the
compensation and benefits due to Employee hereunder any and all sums required
for social security and withholding taxes and for any other federal, state, or
local tax or charge which may be in effect or hereafter enacted or required as a
charge on the compensation or benefits of Employee.
          5.9 Adjustment. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that as a result of any
payment or distribution by the Employer to or for the benefit of the Employee
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (the “Payments”), the Employee would be

          Employment Agreement
Mark J. Ahn   Page 3 of 13              

 



--------------------------------------------------------------------------------



 



subject to the excise tax imposed by Sections 409A, 280G or Section 4999 of the
Internal Revenue Code or any interest or penalties are incurred by the Employee
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), the Employee shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that, after payment by the Employee of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes and Excise Tax imposed upon the
Gross-Up Payment, the Employee is in the same after-tax position as if no Excise
Tax had been imposed upon the Employee with respect to the Payments, provided
further that such Gross-Up Payment shall be made prior to April 15th of the
calendar year following the year in which the Employee receives any payment or
distribution from the Employer which gives rise to a Gross-Up Payment.
Notwithstanding the foregoing, the amount of the Gross-Up Payment required to be
made by Employer to Employee shall in no event exceed Four Hundred Thousand
Dollars ($400,000).
     6. Termination. The Agreement may be terminated as set forth in this
Section 6.
          6.1 Termination by Employer for Cause or Voluntary Resignation Without
Good Reason. Employer may terminate Employee’s employment hereunder for Cause
upon notice to Employee, and Employee may voluntarily resign his employment
without Good Reason (as herewith defined) upon notice to Employer. Cause for the
purpose of this Agreement shall mean any of the following:
               (a) Employee’s breach of any material term of this Agreement
including its Exhibits; provided that the first occasion of any particular
breach shall not constitute Cause unless Employee shall have previously received
written notice from Employer stating the nature of such breach and affording
Employee at least ten (10) days to correct such breach;
               (b) Employee’s conviction of, or plea of guilty or nolo
contendere to, any felony or other crime of moral turpitude;
               (c) Employee’s act of fraud or dishonesty injurious to Employer
or its reputation;
               (d) Employee’s continual failure or refusal to perform his
material duties as required under the Agreement after written notice from
Employer stating the nature of such failure or refusal and affording Employee at
least ten days to correct the same;
               (e) Employee’s act or omission that, in the reasonable
determination of Employer’s Board (or a Committee of the Board), indicates
alcohol or drug abuse by Employee; or
               (f) Employee’s act or personal conduct that, in the judgment of
the Board (or a Committee of the Board), gives rise to a material risk of
liability of Employee or Employer under federal or applicable state law for
discrimination, or sexual or other forms of harassment, or other similar
liabilities to subordinate employees.

          Employment Agreement
Mark J. Ahn   Page 4 of 13              

 



--------------------------------------------------------------------------------



 



               (g) Upon termination of Employee’s employment by Employer for
Cause or by Employee due to a voluntary resignation without Good Reason, all
compensation and benefits to Employee hereunder shall cease except that Employee
shall be entitled to payment, not later than three days after the date of
termination, of (i) any accrued but unpaid salary and unused vacation time (only
as accrued during the then-current year of employment), (ii) any unpaid bonus
that may have been previously awarded Employee as provided in Section 5.3, and
(iii) reimbursement of business expenses accrued but unpaid as of the date of
termination. In addition, Employer’s indemnification obligations shall remain in
effect in accordance with the terms thereof.
          6.2 Termination by Employer without Cause. Employer may also terminate
Employee’s employment without Cause upon notice to Employee. Upon termination of
Employee’s employment by Employer without Cause during the Term, all
compensation and benefits to Employee hereunder shall cease except that Employee
shall be entitled to payment of:
               (a) not later than three days after the date of termination, any
accrued but unpaid salary and unused vacation time (only as accrued during the
Term as of the date of such termination and according to the laws of the State
of California) and reimbursement of business expenses accrued but unpaid as of
the date of termination;
               (b) six (6) months of salary (based on the then current Base
Salary and without taking into account any bonus payments made pursuant to
Sections 5.2 or 5.3) from the date of termination, which increases to twelve
(12) months upon the completion of the Minimum 2011 Financing (the “Severance
Period”);
               (c) six (6) months of option vesting for time vesting-based
options from the date of termination, which increases to twelve (12) months upon
the completion of the Minimum 2011 Financing; and
               (d) continued participation, at Employer’s cost and expense or
cash equivalvent thereof, during the Severance Period in any Employer-sponsored
group benefit plans in which Employee was participating as of the date of
termination, and Employer’s indemnification obligations shall remain in effect
in accordance with the terms thereof.
          6.3 Termination by Employee for Good Reason. The Employee’s employment
hereunder may be terminated by the Employee for Good Reason. For purposes of
this Agreement, “Good Reason” shall mean (i) any material breach of this
Agreement by RXi or any successor to RXi that is not cured within ten (10) days
after RXi’s receipt of written notice from the Employee stating the nature of
such breach (it being understood that a failure by Employer to comply with any
of the provisions of Section 5 shall be deemed a material breach); (ii) any
material reduction by the Company of the Employee’s Base Salary or potential
performance bonus opportunity below the minimum, or benefits payable hereunder,
or (iii) a material reduction by RXi or any successor to RXi in the Employee’s
title, job responsibilities or duties. The consequences for termination by
Employee for Good Reason are identical to the consequences described in
Section 6.2 for termination by Employer without Cause.

          Employment Agreement
Mark J. Ahn   Page 5 of 13              

 



--------------------------------------------------------------------------------



 



          6.4 Death or Disability. Employee’s employment will terminate
automatically in the event of Employee’s death or upon notice from Employer in
event of his permanent disability. Employee’s “permanent disability” shall have
the meaning ascribed to such term in any policy of disability insurance
maintained by Employer (or Employee, as the case may be) with respect to
Employee, or if no such policy is then in effect, shall mean Employee’s
inability to fully perform his duties hereunder with or without reasonable
accommodation for any period of at least 90 consecutive days or for a total of
120 days, whether or not consecutive. Upon termination of Employee’s employment
as aforesaid, all compensation and benefits to Employee hereunder shall cease
and Employer shall pay to the Employee or Employee’s heirs or personal
representatives, not later than ten days after the date of termination, (i) any
accrued but unpaid salary and unused vacation as of the date of such termination
as required by law, (ii) any unpaid bonus that may have been previously awarded
to Employee pursuant to Section 5.3 prior to such date, (iii) reimbursement of
business expenses accrued but unpaid as of the date of termination, and (iv) if
any of the targeted goals under the then current bonus plan had been achieved as
of termination date, the amount of bonus applicable to such goals, pro rated as
of the date of such termination.
     7. Equitable Remedies; Injunctive Relief. Employee hereby acknowledges and
agrees that monetary damages are inadequate to fully compensate Employer for the
damages that would result from a breach or threatened breach of the
Confidentiality Agreement and, accordingly, that Employer shall be entitled to
equitable remedies, including, without limitation, specific performance,
temporary restraining orders, and preliminary injunctions and permanent
injunctions, to enforce such Section without the necessity of proving actual
damages in connection therewith. The provision shall not, however, diminish
Employer’s right to claim and recover damages or enforce any other of its legal
or equitable rights or defenses.
     8. Indemnification, Insurance. Employer and Employee acknowledge that, as
the Chief Executive Officer of Employer, Employee shall be a corporate officer
of Employer and, as such, Employee shall be entitled to indemnification to the
full extent mandated by Employer to its officers, directors and agents under the
Employer’s Certificate of Incorporation and Bylaws as in effect as of the date
of this Agreement. Subject to his insurability thereunder, Employer shall
maintain Employee as an additional insured under its current policy of directors
and officers liability insurance and shall use commercially reasonable efforts
to continue to insure Employee thereunder, or under any replacement policies in
effect from time to time, during the Term.
     9. Severable Provisions. The provisions of this Agreement are severable and
if any one or more provisions is determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provisions to the extent enforceable, shall nevertheless be
binding and enforceable.
     10. Successors and Assigns. This Agreement shall inure to the benefit of
and shall be binding upon and enforceable by Employer, its successors and
assigns and Employee and his heirs and representatives; provided, however, that
neither party may assign the Agreement without the prior written consent of the
other party. Employer will cause any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Employer to assume expressly and agree to perform this
Agreement

          Employment Agreement
Mark J. Ahn   Page 6 of 13              

 



--------------------------------------------------------------------------------



 



in the same manner and to the same extent that Employer would have been required
to perform it.
     11. Entire Agreement. This Agreement, including the Confidentiality
Agreement and the Indemnification Agreement, contains the entire agreement of
the parties relating to the subject matter hereof, and the parties hereto have
made no agreements, representations or warranties relating to the subject matter
of the Agreement that are not set forth otherwise therein or herein. Except as
expressly provided herein, this Agreement including the Confidentiality
Agreement and the Indemnification Agreement supersedes any and all prior or
contemporaneous agreements, written or oral, between Employee and Employer
relating to the subject matter hereof. Any such prior or contemporaneous
agreements are hereby terminated and of no further effect, and Employee, by the
execution hereof, agrees that any compensation provided for under any such
agreements is specifically superseded and replaced by the provisions of this
Agreement, including the Confidentiality Agreement (Exhibit 1) and the
Indemnification Agreement (Exhibit 2).
     12. Amendment. No modification of this Agreement shall be valid unless made
in writing, approved by the Employer’s Board (or a committee of the Board) and
signed by the parties hereto and unless such writing is made by an executive
officer of Employer (other than Employee). The parties hereto agree that in no
event shall an oral modification of this Agreement be enforceable or valid.
     13. Governing Law. This Agreement is and shall be governed and construed in
accordance with the laws of the State of California without giving effect to the
choice-of-law rules of California.
     14. Notice. All notices and other communications under this Agreement shall
be in writing and mailed, electronically mailed, telecopied (in case of notice
to Employer only) or delivered by hand or by a nationally recognized courier
service guaranteeing overnight delivery to a party at the following address (or
to such other address as such party may have specified by notice given to the
other party pursuant to the provision):

         
 
  If to Employer:    
 
      Chair of the Board of Directors (and separately to RXi’s
 
      In-House Legal Counsel) and Chair, Compensation Committee
 
      RXi Pharmaceuticals Corporation
 
       60 Prescott St.
 
      Worcester, MA 01605
 
      Fax: (508) 767-3862
 
      Email: SHillsberg@troygould.com  
 
  If to Employee:    
 
      Through company e-mail or company regular mail box if
employed by Company or if not employed:
 
      Mark J. Ahn
 
      390 Edgecliff Road
 
      Portland, OR 97219
 
      Email: (503) 961-4466

          Employment Agreement         Mark J. Ahn   Page 7 of 13    

 



--------------------------------------------------------------------------------



 



     15. Survival. Sections 7 through 16 shall survive the expiration or
termination of the Agreement.
     16. Counterparts. The Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall be
deemed to be one and the same agreement.
     17. Joint Participation. Employer and Employee agree and acknowledge that
they have jointly participated in the negotiation and drafting of this Agreement
and that this Agreement has been fully reviewed and negotiated by both Employer
and Employee and their respective Counsel. In the event of an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by both Employer and Employee and no presumptions or
burdens of proof shall arise favoring either Employer or Employee by virtue of
the authorship of any of the provisions of this Agreement.
     18. Attorney’s Fees. In any action or proceeding to construe or enforce any
provision of the Agreement the prevailing party shall be entitled to recover its
or his reasonable attorneys’ fees and other costs of suit in addition to any
other recoveries.
     IN WITNESS WHEREOF, the Agreement is executed as of the day and year first
above written.

            EMPLOYER
RXi Pharmaceuticals Corporation
      By:   /s/ Sanford J. Hillsberg         Sanford J. Hillsberg       
Chairman of the Board of Directors
RXi Pharmaceuticals Corporation     

            EMPLOYEE
      /s/ Mark J. Ahn       Mark J. Ahn           

          Employment Agreement         Mark J. Ahn   Page 8 of 13    

 



--------------------------------------------------------------------------------



 



Exhibit 1
RXi Pharmaceuticals Corporation
EMPLOYEE CONFIDENTIALITY, NON-COMPETITION, AND
PROPRIETARY INFORMATION AGREEMENT
     AGREEMENT, effective as of March 31, 2011 between RXi Pharmaceuticals
Corporation, a Delaware corporation (the “Company”), and Mark J. Ahn (the
“Employee”).
     1. Employee will make full and prompt disclosure to the Company of all
inventions, improvements, modifications, discoveries, methods, technologies,
biological materials, and developments, and all other materials, items,
techniques, and ideas related directly or indirectly to the business of the
Company, whether patentable or not, made or conceived by Employee or under
Employee’s direction during Employee’s employment with the Company, whether or
not made or conceived during normal working hours, or on the premises of the
Company (all of which are collectively termed “Intellectual Property”
hereinafter).
     2. Employee agrees that all Intellectual Property, as defined above, shall
be the sole property of the Company and its assigns, and the Company and its
assigns shall be the sole owner of all patents and other rights in connection
therewith. Employee hereby assigns to the Company any rights Employee may have
or acquire in all Intellectual Property and all related patents, copyrights,
trademarks, trade names, and other industrial and intellectual property rights
and applications therefore, in the United States and elsewhere. Employee further
agrees that with regard to all future developments of Intellectual Property,
Employee will assist the Company in every way that may be reasonably required by
the Company (and at the Company’s expense) to obtain and, from time to time,
enforce patents on Intellectual Property in any and all countries that the
Company may require, and to that end, Employee will execute all documents
reasonably necessary for use in applying for and obtaining such patents thereon
and enforcing the same, as the Company may desire, together with any assignment
thereof to the Company or persons designated by the Company, and Employee hereby
appoints the Company as Employee’s attorney to execute and deliver any such
documents or assignments requested by the Company (but only for the purpose of
executing and filing any such document). Employee’s obligation to assist the
Company in obtaining and enforcing patents for Intellectual Property in any and
all countries shall continue beyond the termination of Employee’s employment
with the Company, but the Company shall compensate Employee at a reasonable,
standard hourly rate following such termination for time directly spent by
Employee at the Company’s request for such assistance.
     3. Employee hereby represents that Employee has no continuing obligation to
assign to any former employer or any other person, corporation, institution, or
firm any Intellectual Property as described above. Employee represents that
Employee’s performance of all the terms of this Agreement and as an employee of
the Company does not and will not breach any agreement to keep in confidence
proprietary information acquired by Employee, in confidence or in trust, prior
to Employee’s employment by the Company. Employee has not entered into, and
Employee agrees not to enter into, any agreement (either written or oral), which
would put Employee in conflict with this Agreement.

          Employment Agreement         Mark J. Ahn   Page 9 of 13    

 



--------------------------------------------------------------------------------



 



     4. Employee agrees to assign to the Company any and all copyrights and
reproduction rights to any material prepared by Employee in connection with this
Agreement and/or developed by Employee during Employee’s employment with the
Company that are related directly or indirectly to the business of the Company.
     5. Employee understands and agrees that a condition of Employee’s
employment and continued employment with the Company is that Employee has not
brought and will not bring to the Company or use in the performance of
Employee’s duties at the Company any materials or documents rightfully belonging
to a former employer which are not generally available to the public.
     6. Employee recognizes that the services to be performed by Employee
hereunder are special, unique, and extraordinary and that, by reason of
Employee’s employment with the Company, Employee may acquire Confidential
Information (as hereinafter defined) concerning the operation of the Company,
the use or disclosure of which would cause the Company substantial loss and
damage which could not be readily calculated and for which no remedy at law
would be adequate. Accordingly, Employee agrees that Employee will not (directly
or indirectly) at any time, whether during or for a period of seven (7) years
after Employee’s employment with the Company:

  (i)   knowingly use for personal benefit or for any other reason not
authorized by the Company any Confidential Information that Employee may acquire
or has acquired by reason of Employee’s employment with the Company, or;

  (ii)   disclose any such Confidential Information to any person or entity
except (A) in the performance of Employee obligations to the Company hereunder,
(B) as required by a court of competent jurisdiction, (C) in connection with the
enforcement of Employee rights under this Agreement, or (D) with the prior
consent of the Board of Directors of the Company.

     As used herein, “Confidential Information” includes proprietary and
confidential information with respect to the facilities and methods of the
Company, reagents, chemical compounds, cell lines or subcellular constituents,
organisms, or other biological materials, trade secrets, and other Intellectual
Property, systems, patent applications, procedures, manuals, confidential
reports, financial information, business plans, prospects, or opportunities,
personnel information, or lists of customers and suppliers which are generally
known only to the Company provided, however, that Confidential Information shall
not include any information that is known or becomes generally known or
available publicly other than as a result of disclosure by Employee which is not
permitted as described in clause (ii) above, or the Company discloses same to
others without obtaining an agreement of confidentiality.
     Employee confirms that all Confidential Information is the exclusive
property of the Company. All business records, papers, documents and electronic
materials kept or made by Employee relating to the business of the Company which
comprise Confidential Information shall be and remain the property of the
Company during the Employee’s employment and at all

          Employment Agreement         Mark J. Ahn   Page 10 of 13    

 



--------------------------------------------------------------------------------



 



times thereafter. Upon the termination, for any reason, of Employee’s employment
with the Company, or upon the request of the Company at any time, Employee shall
deliver to the Company, and shall retain no copies of any written or electronic
materials, records and documents made by Employee or coming into Employee’s
possession concerning the business or affairs of the Company and which comprise
Confidential Information.
     7. During the term of Employee’s employment with the Company and for one
(1) year thereafter (the “Restricted Period”), the Employee shall not directly
or indirectly, for Employee’s own account or for the account of others, as an
officer, director, stockholder (other than as the holder of less than 1% of the
outstanding stock of any publicly traded company), owner, partner, employee,
promoter, consultant, manager or otherwise participate in the promotion,
financing, ownership, operation, or management of, or assist in or carry on
through proprietorship, a corporation, partnership, or other form of business
entity which is in competition with the Company in the field of RNA interference
(RNAi) (the “Company Business”) within the United States or any other country in
which the Company is conducting or is actively seeking or planning to conduct
the Company Business as of the date of such termination. Notwithstanding the
foregoing, except as otherwise agreed to in writing, Employee shall have the
right to perform such incidental services as are necessary in connection with
(a) his private passive investments, (b) his charitable or community activities,
(c) his participation in trade or professional organizations, and (d) his
service on the board of directors (or comparable body) of one third-party
corporate entity that does not compete with the Company Business.
     During the Restricted Period, the Employee shall not, whether for
Employee’s own account or for the account of any other person (excluding the
Company):

  (i)   solicit or contact in an effort to do business with any person who was
or is a customer of the Company during the Restricted Period, or any affiliate
of any such person, if such solicitation or contact is for the purpose of
competition with the Company; or

  (ii)   solicit or induce any of the Company’s employees to leave their
employment with the Company or accept employment with anyone else, or hire any
such employees or persons who were employed by the Company during the Restricted
Period.

     Nothing herein shall prohibit or preclude the Employee from performing any
other types of services that are not precluded by this Section 7 for any other
person.
     Employee has carefully read and considered the provisions of this Section 7
(including the Restricted Period, scope of activity to be restrained, and the
restriction’s geographical scope) and concluded them to be fair, appropriate and
reasonably required for the protection of the legitimate business interests of
the Company, its officers, directors, employees, creditors, and shareholders.
Employee understands that the restrictions contained in this Section may limit
Employee’s ability to engage in a business competitive to the Company’s
business, but acknowledges that Employee will receive adequate remuneration and
other benefits from the Company hereunder to justify such restrictions.

          Employment Agreement         Mark J. Ahn   Page 11 of 13    

 



--------------------------------------------------------------------------------



 



     The Employee shall give prompt notice to the Company of the Employee’s
acceptance of employment or other fees for services relationship during the
Restricted Period, which notice shall include the name of, the business of, and
the position that Employee shall hold with such other entity.
     8. In the event that Employee’s employment is transferred by the Company to
a subsidiary, affiliated company, or acquiring company (as the case may be),
Employee’s employment by such company will, for the purpose of this
Confidentiality, Non-Competition, and Proprietary Information Agreement, be
considered as continued employment with the Company, unless Employee executes an
agreement, substantially similar in substance to this Agreement, and until the
effective date of said agreement in any such company for which Employee becomes
employed. It is further agreed that changes in Employee’s position or title
unless expressly agreed to in writing will operate to terminate this
Confidentiality, Non-Competition, and Proprietary Information Agreement without
Cause.
     9. Upon termination of Employee’s employment for any reason, unless such
employment is transferred to a subsidiary, affiliated or acquiring company of
the Company, Employee agrees to leave with, or return to, the Company all
records, drawings, notebooks, and other documents pertaining to the Company’s
Confidential Information, whether prepared by Employee or others, as well as any
equipment, tools or other devices owned by the Company, that are then in
Employee’s possession, however such items were obtained, and Employee agrees not
to reproduce or otherwise retain any document or data relating thereto.
     10. Employee obligations under this Agreement shall survive the termination
of Employee’s employment with the Company for the respective periods
specifically set forth herein regardless of the manner of, and reason for, such
termination, and shall be binding upon Employee’s heirs, executors, and
administrators.
     11. Prior to entering the employ of the Company, Employee has lawfully
terminated employment with all previous employers. Employee further understands
and agrees that no license to any of the Company’s trademarks, patents,
copyrights or other proprietary rights is either granted or implied by
Employee’s access to and utilization of the Confidential Information or
Intellectual Property.
     12. No delay or omission by the Company in exercising any right under this
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.
     13. Employee agrees that in addition to any other rights and remedies
available to the Company for any breach or threatened breach by Employee of
Employee’s obligations hereunder, the Company shall be entitled to enforcement
of Employee’s obligations hereunder by whatever means are at the Company’s
disposal, including court injunction.
     14. The Company may assign this Agreement to any other corporation or
entity which acquires (whether by purchase, merger, consolidation or otherwise)
all or substantially all of the business and/or assets of the Company. Employee
shall have no rights of assignment.

          Employment Agreement         Mark J. Ahn   Page 12 of 13    

 



--------------------------------------------------------------------------------



 



     15. If any provision of this Agreement shall be declared invalid, illegal,
or unenforceable, then such provision shall be enforceable to the extent that a
court deems it reasonable to enforce such provision. If such provision shall be
unreasonable to enforce to any extent, such provision shall be severed and all
remaining provisions shall continue in full force and effect.
     16. This Agreement shall be effective as of the date first written above.
     17. This Agreement shall be governed in all respects by the laws of the
Commonwealth of Massachusetts. Each of the Company and Employee (a) hereby
irrevocably submits to the exclusive jurisdiction of the state courts of The
Commonwealth of Massachusetts or the United States District Court located in The
Commonwealth of Massachusetts for the purpose of any action between the Company
and Employee arising in whole or in part under or in connection with this
Agreement, (b) hereby waives, to the extent not prohibited by applicable law,
and agrees not to assert, by way of motion, as a defense or otherwise, in any
such action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that any such action brought in one of the above-named courts should
be dismissed on grounds of forum non conveniens, should be transferred or
removed to any court other than one of the above-named courts, or should be
stayed by reason of the pendency of some other proceeding in any other court
other than one of the above-named courts, or that this Agreement or the subject
matter hereof may not be enforced in or by such court, and (c) hereby agrees not
to commence any such action other than before one of the above-named courts.
Notwithstanding the previous sentence, the Company or Employee may commence any
action in a court other than the above-named courts solely for the purpose of
enforcing an order or judgment issued by one of the above-named courts.
     IN WITNESS WHEREOF, Employee has executed this Agreement as of the date set
forth above:

                  BY:   /s/ Mark J. Ahn           Name of Employee: Mark J. Ahn 
       

            ACCEPTED AND AGREED TO:

RXi Pharmaceuticals Corporation
      BY:   /s/ Sanford J. Hillsberg         Name:  Sanford J. Hillsberg        
  Title:  Chairman of the Board of Directors      

          Employment Agreement         Mark J. Ahn   Page 13 of 13    

 